HARDY, Judge
(dissenting).
It is well established that typewritten provisions on a printed instrument are interpreted as superseding or modifying the terms or conditions of the agreement. Inasmuch as the note sued on in this case bears an express, explicit and unambiguous typewritten provision with respect to the method and manner of its discharge, it is my opinion that such an agreement between the parties should prevail: LSA-R.S. 7:17(4) reads:
“Where there is a conflict between the written and printed provisions of the instrument, the written provisions prevail;”.
For this reason, I am unable to agree with the conclusion reached by the majority of this court, and, accordingly, I respectfully dissent therefrom.